Order entered March 6, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-13-01419-CV

                 IN THE INTEREST OF K.R.C. AND L.R.C., CHILDREN

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-51917-2010

                                            ORDER
       We GRANT appellant’s second motion to extend time to file brief and ORDER the brief

be filed no later than April 2, 2014. Appellant is cautioned that no further extensions will be

granted absent exigent circumstances.




                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE